

117 HR 3718 IH: Bridge Investment Act of 2021
U.S. House of Representatives
2021-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3718IN THE HOUSE OF REPRESENTATIVESJune 4, 2021Mr. Sean Patrick Maloney of New York (for himself, Mr. Graves of Louisiana, Mr. Blumenauer, and Mr. LaHood) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 23, United States Code, to direct States to obligate certain funding to repair, improve, rehabilitate, or replace bridges to improve the safety, efficiency, and reliability of the movement of people and freight over bridge crossings, and for other purposes.1.Short titleThis Act may be cited as the Bridge Investment Act of 2021.2.Bridge investment(a)In generalSection 144 of title 23, United States Code, is amended—(1)in the section heading by striking National bridge and tunnel inventory and inspection standards and inserting Bridges and tunnels;(2)in subsection (a)(1)(B) by striking deficient;(3)in subsection (b)(5) by striking structurally deficient bridge and inserting bridge classified as in poor condition;(4)in subsection (d)—(A)in paragraph (2) by striking Not later than 2 years after the date of enactment of the MAP–21, each and inserting Each; and(B)by striking paragraph (4);(5)in subsection (j) in paragraph (5) by striking financial characteristics and all that follows through the end and inserting Federal share.; and(6)by adding at the end the following:(l)Highway bridge replacement and rehabilitation(1)GoalsThe goals of this subsection shall be to—(A)support the achievement of a state of good repair for the Nation’s bridges;(B)improve the safety, efficiency, and reliability of the movement of people and freight over bridges; and(C)improve the condition of bridges in the United States by reducing—(i)the number of bridges—(I)in poor condition; or(II)in fair condition and at risk of falling into poor condition;(ii)the total person miles traveled over bridges—(I)in poor condition; or(II)in fair condition and at risk of falling into poor condition;(iii)the number of bridges that—(I)do not meet current geometric design standards; or(II)cannot meet the load and traffic requirements typical of the regional transportation network; and(iv)the total person miles traveled over bridges that—(I)do not meet current geometric design standards; or(II)cannot meet the load and traffic requirements typical of the regional transportation network.(2)Bridges on public roads(A)Minimum bridge investmentExcluding the amounts described in subparagraph (C), of the total funds apportioned to a State under paragraphs (1) and (2) of section 104(b) for fiscal years 2022 to 2025, a State shall obligate not less than 20 percent for projects described in subparagraph (E).(B)Program flexibilityA State required to obligate funds under subparagraph (A) may use any combination of funds apportioned to a State under paragraphs (1) and (2) of section 104(b).(C)LimitationAmounts described below may not be used for the purposes of calculating or meeting the minimum bridge investment requirement under subparagraph (A)—(i)amounts described in section 133(d)(1)(A);(ii)amounts set aside under section 133(h); and(iii)amounts described in section 505(a).(D)Rule of constructionNothing in this section shall be construed to prohibit the expenditure of funds described in subparagraph (C) for bridge projects eligible under such section.(E)Eligible projectsFunds required to be obligated in accordance with paragraph (2)(A) may be obligated for projects or activities that—(i)are otherwise eligible under either section 119 or section 133, as applicable;(ii)provide support for the condition and performance of bridges on public roads within the State; and(iii)remove a bridge classified as in poor condition in order to improve community connectivity, or replace, reconstruct, rehabilitate, preserve, or protect a bridge included on the national bridge inventory authorized by subsection (b), including through—(I)seismic retrofits;(II)systematic preventive maintenance;(III)installation of scour countermeasures;(IV)the use of innovative materials that extend the service life of the bridge and reduce preservation costs, as compared to conventionally designed and constructed bridges;(V)the use of nontraditional production techniques, including factory prefabrication;(VI)painting for purposes of bridge protection;(VII)application of calcium magnesium acetate, sodium acetate/formate, or other environmentally acceptable, minimally corrosive anti-icing and deicing compositions;(VIII)corrosion control;(IX)construction of protective features (including natural infrastructure) alone or in combination with other activities eligible under this paragraph to enhance resilience of a bridge;(X)bridge security countermeasures;(XI)impact protection measures for bridges;(XII)inspection and evaluation of bridges; and(XIII)training for bridge inspectors consistent with subsection (i).(F)Bundles of projectsA State may use a bundle of projects as described in subsection (j) to satisfy the requirements of subparagraph (A), if each project in the bundle is otherwise eligible under subparagraph (E).(G)FlexibilityThe Secretary may, at the request of a State, reduce the required obligation under subparagraph (A) if—(i)the reduction is consistent with a State’s asset management plan for the National Highway System;(ii)the reduction will not limit a State’s ability to improve the condition and performance of bridges on public roads within the State; and(iii)the State demonstrates that it has inadequate needs to justify the expenditure.(H)ConsiderationsIn selecting bridge projects, States shall consider—(i)the average amount of people and freight supported by the eligible project;(ii)the extent to which the eligible project demonstrates cost savings by bundling multiple bridge projects;(iii)geographic diversity among projects, including the need for a balance between the needs of rural and urban communities;(iv)the extent to which an eligible project improves intermodal freight transportation; and(v)whether the project serves as part of a State or Federal evacuation route. (I)Bridge investment reportThe Secretary shall annually publish on the website of the Department of Transportation a bridge investment report that includes—(i)the total Federal funding obligated for bridge projects in the most recent fiscal year, on a State-by-State basis and broken out by Federal program;(ii)the total Federal funding obligated, on a State-by-State basis and broken out by Federal program, for bridge projects carried out pursuant to the minimum bridge investment requirements under subparagraph (A);(iii)the progress made by each State toward meeting the minimum bridge investment requirement under subparagraph (A) for such State, both cumulatively and for the most recent fiscal year;(iv)the total Federal funding obligated for bridge projects, broken out by rural and urban area;(v)the total Federal funding obligated for bridge projects on off-system bridges; (vi)a summary of—(I)each request made under subparagraph (G) by a State for a reduction in the minimum bridge investment requirement under subparagraph (A); and(II)for each request described in subclause (I) that is granted by the Secretary—(aa)the percentage and dollar amount of the reduction; and(bb)an explanation of how the State met each of the criteria described in subparagraph (G); and(vii)a summary of—(I)each request made by a State for a reduction in the obligation requirements under section 133(f); and(II)for each request that is granted by the Secretary—(aa)the percentage and dollar amount of the reduction; and(bb)an explanation of how the Secretary made the determination under section 133(f)(2)(B).(J)Off-system bridgesA State may apply amounts obligated under this subsection or section 133(f)(2)(A) to the obligation requirements of both this subsection and section 133(f).(K)NHS penaltyA State may apply amounts obligated under this subsection or section 119(f)(2) to the obligation requirements of both this subsection and section 119(f)(2).(L)ComplianceIf a State fails to satisfy the requirements of subparagraph (A) by the end of fiscal year 2025, the Secretary may subject the State to appropriate program sanctions under section 1.36 of title 23, Code of Federal Regulations (or successor regulations)..(b)Clerical amendmentThe analysis for chapter 1 of title 23, United States Code, is amended by striking the item relating to section 144 and inserting the following:144. Bridges and tunnels. . 